Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,111,189. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 14 of US 11,111,189 recite that the POA composition may include maleic acid, itaconic acid or citraconic acid.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,494,311. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to substitute liquid fertilizers for the fertilizer granules recited in the claims of US 10,494,311.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,301,230. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to provide the composition recited in the claims of US 10,301,230 in a liquid fertilizer, since claim 16 of US 10,301,230 recites that the composition constitutes a fertilizer additive.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,464,858. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to substitute to include the composition recited in the claims of US 10,464,858 in a liquid fertilizer, since claim 9 of US 10,464,858 such fertilizer components as micronutrients, urease inhibitors and nitrification inhibitors.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10,513,469. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to provide the composition recited in the claims of US 10,513,469 as a component of liquid fertilizers, since the claims of US 10,513,469 recite that the composition is a liquid additive in combination with fertilizer granules.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,097,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 11,097,993 recite that the composition may include liquid fertilizers.
This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Gryzik et al (US 6,364,926) discloses a concentrated liquid adjuvant and fertilizer which may contain citric acid and a carrier such as methanol or ethylene glycol. (See the Abstract; col. 6, lines 44-57; and col. 7, lines 20-28.) Gryzik et al disclose at col. 2, lines 55-64 and in claim 1 that the composition comprises about 55% to about 75% by weight of a carrier comprising water. There is no teaching, disclosure or suggestion in Gryzik et al to provide the composition as being substantially free of water, as required by applicant’s claims. Nor would there be any motivation from the prior art to modify the composition of Gryzik et al such that it would be substantially free of water. Accordingly applicant’s claims are not rejected over Gryzik et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736